Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  150882(55)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  CYNTHIA HARDY, Personal Representative of                                                                            Justices
  the ESTATE OF MARGARET MARIE ROUSH,
             Plaintiff-Appellee,
                                                                     SC: 150882
  v                                                                  COA: 317406
                                                                     Montcalm CC: 2012-016830-CZ
  LAURELS OF CARSON CITY, LLC,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of amicus curiae Elder Law and
  Disability Rights Section of the State Bar of Michigan to participate in oral arguments is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 17, 2016
                                                                                Clerk